UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 3, 2013 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events On February 5, 2013, PhotoMedex, Inc. (the “Company”) issued a press release entitled “NO!NO!™ HAIR (AGAIN) DELIVERS SUPER RESULTS ON HOME SHOPPING TELEVISION DURING FOOTBALL’S BIGGEST SUNDAY”, announcing that the no!no! Hair removal device was featured in a beauty event led by international beauty experts Jennifer Crawford and Amy Anzel.Consumers purchased approximately $8 million of no!no! Hair on home shopping television in a 24-hour period, representing an approximate 15% increase over the same time slot last year. After six years on home shopping television, no!no! Hair continues to break records.To date more than 330,000 no!no! Hair units have been sold through this channel in the United States alone, and more than 4.0 million units have been sold worldwide. ITEM 9.01Financial Statements and Exhibits. (d) EXHIBITS. Press Release dated February 5, 2013 issued by PhotoMedex, Inc. In accordance with General Instruction B.2 of Form 8-K, the information in this current report, including Exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:February 5, 2013 By:/s/ Dennis M. McGrath Dennis M. McGrath President & Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1NO!NO!™ HAIR (AGAIN) DELIVERS SUPER RESULTS ON HOME SHOPPING TELEVISION DURING FOOTBALL’S BIGGEST SUNDAY, dated February 5, 2013.
